EXHIBIT 10.3

AMERICAN GREETINGS CORPORATION HAS CLAIMED

CONFIDENTIAL TREATMENT OF PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

OMITTED PORTIONS HAVE BEEN SEPARATELY FILED WITH

THE SECURITIES AND EXCHANGE COMMISSION

July 20, 2008

Confidential

Cookie Jar Entertainment Inc.

266 King Street West, 2nd floor

Toronto, Ontario CANADA

M5V 1H8

Attention:         Greg Gilhooly

                         General Counsel

Re:    Binding Letter Agreement between Cookie Jar Entertainment Inc. (“COOKIE
JAR”) and American Greetings Corporation (“AG”)

Dear Michael:

COOKIE JAR and AG are entering into this binding letter agreement setting forth
the terms of the acquisition by COOKIE JAR of the Strawberry Shortcake (“SSC”)
and Care Bears (“CB”) properties (collectively, the “Properties”) owned by AG
and its affiliates.

 

Purchase Price:

  

The purchase price for the Properties is US $195,000,000.00 (the “Purchase
Price”) and is not subject to further adjustments based on COOKIE JAR’s
diligence review or, except as set forth below, other factors. COOKIE JAR shall
assume all ordinary course contracts and all related, ordinary course
obligations attendant to the Properties arising after the Closing Date,
including the CBS agreement.

Settlement:

  

The transaction is an all-cash deal. The Properties shall be debt free and free
of all liens, claims and security interests at the closing, except for the
interests owned by Hasbro and held by existing licensees in the normal course.

Form of Purchase:

  

Asset purchase.



--------------------------------------------------------------------------------

AMERICAN GREETINGS CORPORATION HAS CLAIMED

CONFIDENTIAL TREATMENT OF PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

Closing Date:

  

The closing date (the “Closing Date”) for the transaction is no later than
September 30, 2008. All revenues earned and due, but not paid, up to the Closing
Date shall be collected by COOKIE JAR on AG’s behalf.

Conditions:

  

This obligations of COOKIE JAR and AG under this binding letter agreement are
conditioned solely upon satisfaction or waiver of the following conditions: (i)
regulatory approval relating to all applicable competition filings and
expiration or early termination of any applicable waiting periods; (ii) receipt
of all material necessary third party consents and approvals, (iii) no material
adverse change occurring with respect to the Properties; for purposes of this
condition, a “material adverse change” shall mean an occurrence that will result
in a 20% or greater decline in the net income attributable the normal course
licensing of the Properties as against AG’s business plan for the second quarter
of fiscal year 2009 with respect to the Properties as made available by AG to
COOKIE JAR; provided, however, material adverse change shall not include any
information specifically disclosed as potentially constituting an “adverse
change” to the Properties in the electronic data room relating to the Properties
to which COOKIE JAR had access and which was actually accessed; provided,
further, within five business days of discovering any occurrence that COOKIE JAR
believes constitutes a material adverse change, COOKIE JAR shall inform AG;
provided, further, developments that are not specifically related to the
Properties, such as developments in the business and financial markets generally
and which do not disproportionately impact AG or the Properties shall not
constitute a material adverse change; (iv)*; (v) receipt of financing (debt and
equity) on terms and conditions that are commercially reasonable in the
circumstances and consistent in all material respects with similar transactions,
and (vi) evidence in the form of a



--------------------------------------------------------------------------------

AMERICAN GREETINGS CORPORATION HAS CLAIMED

CONFIDENTIAL TREATMENT OF PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

  

certificate from a duly authorized AG officer confirming that the Properties
have been operated in the ordinary course and in a manner consistent with all
legal and contractual requirements save an except with respect to AG’s recent
actions in connection with its dispute with DIC. COOKIE JAR will use its
commercially reasonable efforts to obtain the financing and to satisfy all
conditions on a timely basis to obtaining the financing. COOKIE JAR is not aware
of any reason that it will not be able to obtain financing for the transactions
contemplated hereby. AG and COOKIE JAR shall cooperate with each other and AG
shall permit access to any and all books, records and personnel of AG and its
affiliates (to the extent relating to the Properties) as may be reasonably
necessary to permit the purchase and sale of the Properties to proceed, and
shall cooperate with COOKIE JAR’s lenders and other financing sources as may be
necessary at no cost to AG to permit the transaction to be financed in a manner
and under a structure that is reasonably acceptable to the parties.

Exclusivity:

  

AG shall deal exclusively with COOKIE JAR in respect of the Properties (save and
except with respect to licensing in the normal course) from the date hereof up
to and including September 30. During this period, neither AG nor any of its
affiliates, representatives, advisors, agents, etc. shall, directly or
indirectly, shop, market, solicit, pursue, or deal with any third party in any
way with respect to any transaction involving a transfer, sale, partnership,
hypothecation, merger, or other transaction involving the ownership or control
of the Properties or of any entity that owns or controls the Properties, or
which would otherwise be inconsistent with, or delay the consummation of, the
transactions contemplated by this letter.

AG Reserved Licensing:

  

AG and COOKIE JAR hereby agree to a ten year exclusive inbound licensing
agreements for the Properties from COOKIE JAR to AG on certain categories
reserved for AG. These exclusive license agreements shall provide for a 10%
royalty to COOKIE JAR, with right of first refusal and “last match” provisions
in favor of AG (which right shall run with the Properties in the event of any
sale of the



--------------------------------------------------------------------------------

AMERICAN GREETINGS CORPORATION HAS CLAIMED

CONFIDENTIAL TREATMENT OF PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

  

properties by COOKIE JAR or its affiliates) upon any license relating to the
Products that is similar to the product categories set forth below. The license
will convey to AG exclusive rights to use the Properties in the following
product categories (the “Products”):

  

•       

  

Greeting cards (everyday and seasonal, boxed and unboxed, gift card holders and
cellos, with or without music/audio)

  

•       

  

Party goods including, but not limited to, paper and electronic invitations and
thank you notes, accessories, favors and decorations

  

•       

  

Everyday plastic tableware and serving-ware (whether placed in the party goods
or housewares aisles of retail locations)

  

•       

  

Gift packaging (everyday, seasonal and seasonal promotional) including gift
wrap, gift bags, gift boxes, tissue, gift enclosures, package decorations

  

•       

  

Calendars

  

•       

  

Stickers

  

•       

  

Christmas ornaments in plastic or resin, with or without electronic and or
musical/audio features

  

•       

  

Juvenile boxed Valentine cards

  

•       

  

Stationery

  

•       

  

Electronic greetings in any form or media

  

•       

  

Digital photo IP product use

  

•       

  

Retailer-specific non-card products

  

Upon the expiration or termination of any inbound licensing agreement with
COOKIE JAR or DIC for other COOKIE JAR and DIC brands, including any current
licensing agreements with Hallmark, COOKIE JAR shall offer AG a five year
exclusive inbound licensing agreement for the Products on the same economic
terms as the expired or terminated license.

  

AG and COOKIE JAR will also consider partnership opportunities for other AG
properties, and will discuss other potential arrangements as part of this
transaction.



--------------------------------------------------------------------------------

AMERICAN GREETINGS CORPORATION HAS CLAIMED

CONFIDENTIAL TREATMENT OF PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

Transition Services:   

AG and COOKIE JAR, at COOKIE JAR’s request, will develop a mutually agreed upon
transition services agreement as part of the transaction to avoid disruption in
the creative and logistical support required to operate the Properties on a
“cost plus” basis to COOKIE JAR.

Employees and Severance:   

AG will make such AG employees currently associated with the Properties
available to COOKIE JAR for employment as mutually agreed by AG and COOKIE JAR.
COOKIE JAR will then have the discretion to either hire or absorb the severance
costs of those employees, such severance costs not to exceed US $1,000,000.00
less the amount of severance avoided through COOKIE JAR’s employment or
retention of any such individual on a dollar for dollar basis.

Non-Solicitation:   

AG and COOKIE JAR agree that for a period of one year from the Closing Date,
COOKIE JAR will not solicit for employment any AG employee, and AG will not
solicit for employment any COOKIE JAR employee, except as noted in the preceding
provision above.

*    JLG Buyout:   

AG shall be responsible for terminating the contract between Those Characters
From Cleveland Inc. and the Joster Loria Group Inc. dated August 1, 2001, as
amended to date, AG shall be responsible for the costs and liabilities
associated with such termination.

“Sushi Pack”   

Included in the purchase and sale of the Properties, COOKIE JAR shall also
acquire all of AG’s rights in and



--------------------------------------------------------------------------------

AMERICAN GREETINGS CORPORATION HAS CLAIMED

CONFIDENTIAL TREATMENT OF PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

  

to the “Sushi Pack” property. AG shall retain, for a period of ten years from
the Closing Date, an ongoing fifty-fifty revenue split on any licensing or
entertainment revenue resulting from Sushi Pack on customary terms and
conditions.

Shop Period

  

If for any reason the purchase and sale of the Properties described above does
not occur on or prior to September 30, 2008 (other than due to AG’s material
uncured breach of this letter or the parties’ definitive agreements), AG shall
have the right to solicit offers from third parties in which AG does not have
any ownership interest for a period of six (6) months commencing September 30,
2008 and ending March 31, 2009 (the “Shop Period”) for 100% of the Properties,
including rights held by COOKIE JAR and all of its affiliates (including DIC),
with any such potential offer to be conditional only upon not more than those
conditions set out above with respect to this transaction, and evidenced by a
binding term sheet fully executed and delivered during that period (a “Binding
Term Sheet”). AG shall include COOKIE JAR in that process as a potential
purchaser, and shall keep COOKIE JAR reasonably informed of the status, terms
and conditions of any other offers received during such period. During the Shop
Period AG shall be relieved of its confidentiality obligations under the
agreement between Those Characters From Cleveland, Inc. and DIC Entertainment
Corporation dated as of October 1, 2001, as amended to date, to the extent
necessary to provide prospective purchasers with information related to the
Properties, provided that the recipient of any such information executes a
non-disclosure agreement customary for transactions of this type.

Tag Along/Drag Along

  

If the transactions contemplated hereby do not close by September 30, 2008
(other than due to AG’s material uncured breach of this letter or the parties’
definitive agreements), and if, during the Shop Period, AG receives a Binding
Term Sheet from a non-affiliate and subsequently closes such transaction within
75 days following receipt of the Binding Term Sheet, AG shall have the option to
cause COOKIE JAR to consummate the transactions set forth the



--------------------------------------------------------------------------------

AMERICAN GREETINGS CORPORATION HAS CLAIMED

CONFIDENTIAL TREATMENT OF PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

  

Binding Term Sheet during such 75-day period (a “drag along”), which right shall
run with the Properties in the event of any sale of the Properties by COOKIE JAR
of its affiliates). COOKIE JAR shall also have the right and option (in its
discretion) to tag along to participate in any such transactions; provided, that
if COOKIE JAR fails or refuses to “tag along” (regardless of the reason
therefor), then such sale transaction shall not be consummated unless AG elects
to drag along COOKIE JAR. In the case of any drag along or tag along, COOKIE JAR
shall provide reasonable cooperation and shall participate without any
representation, warranty or other agreement, covenant or restriction (other than
limited, customary representations regarding power, authority and enforceability
and a representation as to the rights being transferred), and without any
requirement to participate in or be subject to any restrictive covenants,
escrows, indemnities or holdbacks. If AG or COOKIE JAR exercises any of such
drag along or tag along rights, COOKIE JAR shall receive 20% (excluding
unaffiliated third party fees in respect of the transaction) of the gross
proceeds or other consideration paid or payable (directly or indirectly) on
account of the Properties. All payments to COOKIE JAR and its affiliates must be
in cash and paid in full at the closing, with such consideration valued as the
parties may mutually agree, and in no event less than the amount at or basis on
which any non-cash consideration is valued by buyer in the Binding Term Sheet.

Matching Right

  

During the Shop Period, COOKIE JAR shall have a right to match (with COOKIE JAR
to give notice to AG within five (5) business days) any third party offer for
the Properties only if such offer is for an amount which would yield AG (with
the entitlement to 80% of such amount), not more than US $214,500,000.00 (being
US $195,000,000.00 plus ten percent). COOKIE JAR shall have the option to
exercise such matching right in cash, or in such mix of cash and non-cash
consideration as indicated in the third party offer.



--------------------------------------------------------------------------------

AMERICAN GREETINGS CORPORATION HAS CLAIMED

CONFIDENTIAL TREATMENT OF PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

Press Release   

The parties shall agree to a mutually acceptable joint press release with
respect to this matter. Until such release is issued, no public announcement of
this transaction shall be made. Notwithstanding the foregoing, AG shall have the
right to make any disclosure or filing that AG is advised by counsel are
required by NYSE listing standards or under federal securities laws. COOKIE JAR
acknowledges that AG will file this letter agreement with the United States
Securities and Exchange Commission following execution hereof, but that in
connection with such filing, AG will request confidential treatment of this
letter and shall take all steps legally permissible or appropriate to cause this
letter and its contents, terms and conditions (and all exhibits hereto) to be
accorded confidential treatment under SEC rules and regulations and under the
Freedom of Information Act to the maximum extent possible.

Long Form Agreement   

The parties may agree the terms of a long-form agreement and other related
documentation customary for transactions of this kind containing (among other
things) customary representations, warranties and indemnities. The parties will
use commercially reasonable efforts to negotiate and execute such long-form
agreement and other documentation by August 29, 2008. However, until such time
as this letter agreement is replaced by any such further documentation, this
letter agreement remains binding on the parties.

Expenses   

AG shall bear all of its own expenses with respect to the transactions
contemplated hereby. COOKIE JAR shall bear all of its expenses, including all
applicable governmental filing fees with respect to the transactions
contemplated hereby.

Governing Law; Enforcement   

This letter agreement shall be governed by the laws of the State of Ohio. Any
dispute or controversy arising under or related in any way to this letter
agreement shall be adjudicated by a court of competent jurisdiction located in
the State of New York. Each party recognizes that the rights contained herein
and the benefits arising therefrom are unique and damages cannot provide an
adequate



--------------------------------------------------------------------------------

AMERICAN GREETINGS CORPORATION HAS CLAIMED

CONFIDENTIAL TREATMENT OF PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

  

remedy in the event of a breach of this letter agreement. Therefore, if (i) all
of the conditions to the obligations of AG and COOKIE JAR set forth above are
either satisfied or waived, and either party fails or refuses to consummate the
sale and purchase of the Properties contemplated hereby, the other party shall
be entitled to specific performance of the sale and purchase of the Properties
or (ii) either party fails to perform any of its other material obligations
hereunder, the other party shall be entitled to specific performance thereof.

*  *  *  *  *



--------------------------------------------------------------------------------

AMERICAN GREETINGS CORPORATION HAS CLAIMED

CONFIDENTIAL TREATMENT OF PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

If the terms set forth in this letter are acceptable, please sign below. Please
feel free to call me to discuss any aspect of this letter or the proposed
transaction.

 

Sincerely,

/s/ Josef Mandelbaum

Josef Mandelbaum, Senior Vice President American Greetings Corporation

Agreed:

/s/ Greg Gilhooly

Greg Gilhooly

General Counsel

COOKIE JAR ENTERTAINMENT, INC.